            Case 2:18-cv-01060-RDP Document 47 Filed 06/05/20 Page 1 of 8                                 FILED
                                                                                                 2020 Jun-05 PM 02:49
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION
 ANNA CARROLL,                                     }
                                                   }
         Plaintiff,                                }
                                                   }
 v.                                                }    Case No.: 2:18-cv-1060-RDP
                                                   }
 MACY’S, INC., et al.,                             }
                                                   }
         Defendants.                               }


                                              ORDER

       On June 2, 2020, the court held a Final Settlement Approval Hearing. Consistent with the

Memorandum Opinion entered contemporaneously with this Order, Plaintiff’s Unopposed Motion

for Final Approval of Class Settlement and Final Certification of Class for Settlement and

Incentive Award (Doc. # 38) is GRANTED and Plaintiff’s Unopposed Motion for Award of

Attorneys’ Fees and Expenses (Doc. # 40) is GRANTED.

       The court hereby ORDERS the following:

       1.       The court retains jurisdiction over the subject matter of this action, as well as over

all claims raised in and all Parties to, including the Settlement Class.

       2.       The Settlement Agreement was entered into in good faith following arm’s-length

negotiations and is non-collusive.

       3.       The Settlement Agreement is, in all respects, fair, reasonable, and adequate, is in

the best interests of the Settlement Class, and is therefore APPROVED.

       4.       For purposes of the Settlement Agreement and this Final Judgment only, the court

finally CERTIFIES the following Settlement Class:

       All residents of the United States who Macy’s sent a notification in July
       2018 concerning suspected unauthorized activity as a result of the Cyber
             Case 2:18-cv-01060-RDP Document 47 Filed 06/05/20 Page 2 of 8



        Attack. The Settlement Class specifically excludes: (i) Macy’s and its
        officers and directors; (ii) all Settlement Class Members who timely and
        validly request exclusion from the Settlement Class; (iii) the Judge or
        Magistrate Judge to whom the action is assigned and any member of those
        Judges’ staffs or immediate family members; and (iv) any other person
        found by a court of competent jurisdiction to be guilty under criminal law
        of initiating, causing, aiding or abetting the criminal activity or occurrence
        of the Cyber Attack or who pleads nolo contendere to any such charge.

        5.       For settlement purposes, the Settlement Class meets all the requirements of Federal

Rule of Civil Procedure 23(a) and (b)(3).

        6.       The court GRANTS final approval of the Settlement Agreement, including but not

limited to the releases in the Settlement Agreement and the plans for implementation and

distribution of the settlement relief. All Settlement Class Members who have not timely and validly

opted out are bound by the Settlement Agreement and this Final Judgment, including, without

limitation, all releases therein.

        7.       The court GRANTS final approval to the appointment of Plaintiff Anna Carroll as

Representative Plaintiff. Plaintiff Carroll has fairly and adequately represented the Settlement

Class and will continue to do so.

        8.       The court GRANTS final approval to the appointment of Nicholas Armstrong and

Oscar M. Price IV of Price Armstrong, LLC as Class Counsel. Class Counsel have adequately

represented the Settlement Class and will continue to do so.

        9.       The Notice Program, as set forth in the Settlement Agreement and effectuated

pursuant to the Preliminary Approval Order, satisfies Rule 23(c)(2). It was the best notice

practicable under the circumstances; was reasonably calculated to provide and did provide due and

sufficient notice to the Settlement Class of the pendency of the Litigation, certification of the

Settlement Class for settlement purposes only, the existence and terms of the Settlement

Agreement, and of their right to object and to appear at the Final Approval Hearing or to exclude

                                                  2
          Case 2:18-cv-01060-RDP Document 47 Filed 06/05/20 Page 3 of 8



themselves from the Settlement Class; and satisfied the other requirements of the Federal Rules of

Civil Procedure, the United States Constitution, and other applicable law.

        10.    Macy’s has fully complied with the notice requirements of the Class Action

Fairness Act of 2005, as codified in 28 U.S.C. § 1715.

        11.    The Parties SHALL effectuate the Settlement Agreement in accordance with its

terms. The Settlement Agreement and every term and provision thereof SHALL be deemed

incorporated herein as if explicitly set forth herein and SHALL have the full force of an Order of

this court.

        12.    All persons who have not objected to the Settlement Agreement in the manner

provided in the Settlement Agreement are deemed to have WAIVED any objections to the

Settlement, including, without limitation, by appeal, collateral attack, or otherwise.

        13.    Those putative Settlement Class Members who have timely and validly elected to

opt out of the Settlement Class (the “Opt-Out Members”), and who therefore are NOT bound by

the Settlement Agreement and this Final Judgment have been submitted to the court in the

Declaration of KCC (Doc. # 39-1). Those Opt-Out Members are Chia-Kai Chu, Evette Ungar, and

Sarah Guilbeau. Those individuals are not bound by the Settlement Agreement and this Final

Judgment and SHALL NOT be entitled to any of the benefits afforded to the Settlement Class

Members under the Settlement Agreement.

        14.    Pursuant to Rule 23(h), the court AWARDS Class Counsel the sum of $60,000.00

as the Fee Award and $2,500.00 as the Expense Award. These amounts SHALL be paid in

accordance with the terms of the Settlement Agreement.




                                                 3
         Case 2:18-cv-01060-RDP Document 47 Filed 06/05/20 Page 4 of 8



       15.     The court GRANTS Class Counsels’ request for an incentive award to the Class

Representative and AWARDS $2,500.00 to Representative Plaintiff Carroll. This payment is

justified by her service to the Settlement Class. This payment SHALL be paid in accordance with

the Settlement Agreement.

       16.     The Parties to the Settlement Agreement SHALL carry out their respective

obligations thereunder.

       17.     Within the time period set forth in and consistent with the Settlement Agreement,

the relief provided for in the Settlement Agreement SHALL be made available to the various

Settlement Class Members submitting valid Claim Forms, pursuant to the terms and conditions of

the Settlement Agreement.

       18.     Upon the Effective Date, Representative Plaintiff Carroll and each Settlement Class

Member who is not an Opt-Out Member, and each of their respective representatives, heirs, estates,

successors, predecessors, and assigns, and all those who claim through them or who assert claims

(or could assert claims) on their behalf (including the government in the capacity as parens patriae

or on behalf of creditors or estates of the releasors), and each of them, will be deemed to have, and

by operation of this Final Judgment SHALL have, completely, fully, finally, irrevocably, and

forever released, relinquished, and discharged the Released Persons from any and all claims, rights,

rights of set-off and recoupment, demands, actions, obligations, and causes of action of any and

every kind, nature, and character, known and unknown (including Unknown Claims), that any

Settlement Class Member has, has asserted, could have asserted, or could assert against any of the

Released Persons based on, relating to, concerning, or arising out of the Cyber Attack (including

but not limited to the theft or compromise of Personal Information) or the allegations, facts, or

circumstances described in the Litigation and/or Amended Complaint (collectively the “Released



                                                 4
          Case 2:18-cv-01060-RDP Document 47 Filed 06/05/20 Page 5 of 8



Claims”).

       19.     “Released Claims” include, without limitation, negligence, negligence per se,

breach of contract, breach of implied contract, breach of fiduciary duty, breach of confidence,

invasion of privacy, misrepresentation (whether fraudulent, negligent, or innocent), unjust

enrichment, bailment, wantonness, failure to provide adequate notice pursuant to any breach

notification statute or common law duty, any federal, state, or local statutory or regulatory claims,

including, but not limited to, pursuant to consumer protection laws, unfair and deceptive trade

practice laws, and further including, but not limited to, any and all claims for damages, injunctive

relief, disgorgement, declaratory relief, equitable relief, attorneys’ fees, costs, and expenses, pre-

judgment interest, credit monitoring services, the creation of a fund for future damages, statutory

damages, punitive damages, special damages, exemplary damages, restitution, the appointment of

a receiver, and any other form of relief.

       20.     “Unknown Claims” means any of the Released Claims that any Settlement Class

Member, including Representative Plaintiff Carroll, does not know or suspect to exist in his/her

favor at the time of the release of the Released Persons that, if known by him or her, might have

affected his or her settlement with, and release of, the Released Persons, or might have affected

his or her decision not to object to and/or to participate in this Settlement Agreement. With respect

to any and all Released Claims, the Parties STIPULATE and AGREE that upon the Effective

Date, Representative Plaintiff Carroll expressly SHALL have, and each of the other Settlement

Class Members SHALL be deemed to have, and by operation of this Final Judgment SHALL

have, WAIVED the provisions, rights, and benefits conferred by California Civil Code § 1542 to

the extent applicable, and also any and all provisions, rights, and benefits conferred by any law of

any state, province, or territory of the United States (including, without limitation, Montana Code



                                                  5
          Case 2:18-cv-01060-RDP Document 47 Filed 06/05/20 Page 6 of 8



Ann. § 28-1-1602; North Dakota Cent. Code § 9-13-02; and South Dakota Codified Laws § 20-7-

11), which is similar, comparable, or equivalent to California Civil Code §1542.

       21.     Even if Settlement Class Members, including Representative Plaintiff Carroll, and

any of them, may hereafter discover facts in addition to, or different from, those that they now

know or believe to be true with respect to the subject matter of the Released Claims, Representative

Plaintiff Carroll expressly SHALL have, and each other Settlement Class Member SHALL be

deemed to have, and by operation of this Final Judgment SHALL have, upon the Effective Date,

fully, finally, and forever SETTLED and RELEASED any and all Released Claims, including

Unknown Claims. The Parties acknowledge, and Settlement Class Members SHALL be deemed

by operation of this Final Judgment to have ACKNOWLEDGED, that the foregoing waiver is a

material element of the Settlement Agreement of which this release is a part.

       22.     This Final Judgment and the Settlement Agreement, and all acts, statements,

documents or proceedings relating to the Settlement Agreement are not, and SHALL NOT be

construed as, used as, or deemed to be evidence of, an admission by or against Macy’s of any

claim, any fact alleged in the Litigation, any fault, any wrongdoing, any violation of law, or any

liability of any kind on the part of Macy’s or of the validity or certifiability for litigation of any

claims that have been, or could have been, asserted in the action.

       23.     This Final Judgment, the Settlement Agreement, all acts, statements, documents or

proceedings relating to the Settlement Agreement SHALL NOT be offered or received or be

admissible in evidence in any action or proceeding, or be used in any way as an admission or

concession or evidence of any liability or wrongdoing of any nature or that Plaintiff, any Settlement

Class Member, or any other person has suffered any damage; provided, however, that the

Settlement Agreement and this Final Judgment may be filed in any action by Macy’s or Settlement



                                                  6
          Case 2:18-cv-01060-RDP Document 47 Filed 06/05/20 Page 7 of 8



Class Members seeking to enforce the Settlement Agreement or this Final Judgment (including

but not limited to enforce the releases contained herein). The Settlement Agreement and Final

Judgment SHALL NOT be construed or admissible as an admission by Macy’s that Plaintiff’s

claims or any similar claims are suitable for class treatment.

       24.     The Settlement Agreement’s terms SHALL be forever binding on, and SHALL

have res judicata and preclusive effect in, all pending and future lawsuits or other proceedings as

to Released Claims (and other prohibitions set forth in this Final Judgment) that are brought,

initiated, or maintained by, or on behalf of, any Settlement Class Member who is not an Opt-Out

Member or any other person subject to the provisions of this Final Judgment.

       25.     The court hereby DISMISSES this action and Amended Complaint and all claims

therein on the merits and WITH PREJUDICE, without award of any fees or costs to any Party

except as expressly provided in this Final Judgment.

       26.     Consistent with Paragraph 10.1 of the Settlement Agreement, if the Effective Date,

as defined in the Settlement Agreement, does not occur for any reason, this Final Judgment and

the Preliminary Approval Order SHALL be deemed vacated and have no force and effect

whatsoever; the Settlement Agreement SHALL be considered null and void; all of the Parties’

obligations under the Settlement Agreement, the Preliminary Approval Order, and this Final

Judgment SHALL cease to be of any force and effect and the Parties SHALL return to the status

quo ante in the Litigation as if the Parties had not entered into the Settlement Agreement. In such

an event, the Parties SHALL be restored to their respective positions in the Litigation as if the

Settlement Agreement had never been entered into (and without prejudice to any of the Parties’

respective positions on the issue of class certification or any other issue).




                                                  7
          Case 2:18-cv-01060-RDP Document 47 Filed 06/05/20 Page 8 of 8



       27.     Pursuant to the All Writs Act, 28 U.S.C. § 1651, the court SHALL retain the

authority to issue any order necessary to protect its jurisdiction from any action, whether in state

or federal court.

       28.     Without affecting the finality of this Final Judgment, the court RETAINS

jurisdiction over the subject matter and the Parties with respect to the interpretation and

implementation of the Settlement for all purposes, including enforcement of its terms at the request

of any party and resolution of any disputes that may arise relating in any way to, arising from, the

implementation of the Settlement or the implementation of this Final Judgment.

       DONE and ORDERED this June 5, 2020.



                                              _________________________________
                                              R. DAVID PROCTOR
                                              UNITED STATES DISTRICT JUDGE




                                                 8
